t c memo united_states tax_court roy jay stallard petitioner v commissioner of internal revenue respondent docket no filed date roy jay stallard pro_se michelle l maniscalco for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 respondent’s motion 1all section references are to the internal_revenue_code in continued background on date petitioner filed a petition with respect to the notice_of_deficiency notice which respondent issued to him for his taxable_year and in which respondent determined inter alia a deficiency of dollar_figure in petitioner’s federal_income_tax tax for that year the petition contains statements contentions and arguments that the court finds to be frivolous and groundless for example the petition states in pertinent part i request that the balance due in the amount of big_number found and shown on line of the form 4549a attached to the subject notice_of_deficiency be redetermined and set to zero or in the alternative that the notice_of_deficiency be remanded to the irs for perfection i am entitled to the relief requested because as stated by the secretary of treasury pincite cfr f rule an exaction by the united_states government which is not based upon law statutory or otherwise is a taking of prop- erty without due process of law in violation of the fifth_amendment to the u s constitution continued effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 2in the notice respondent also determined additions to petitioner’s tax under sec_6651 and f for his taxable_year in respondent’s motion respondent concedes those additions to tax 3in the notice respondent determined a deficiency of dollar_figure in petitioner’s tax for his taxable_year the notice further showed adjustments to prepayment_credits of dollar_figure and a balance due of dollar_figure excluding interest and penalties accordingly an appeals representative in his or her conclusions of fact or application of the law shall hew to the law and the recognized standards of legal construction it shall be his or her duty to determine the correct amount of the tax with strict impartiality as between the tax- payer and the government and without favoritism or discrimination as between taxpayers empha- sis added unlike the penalties proposed at lines 7a and 7b of the form 4549a attached to the notice of defi- ciency infra the form 4549a report does not give any notice of the law statutory or otherwise which was applied in concluding that i was indeed the person made liable for the payment of the purported debt this omission raises the question of whether or not liability to pay might arises out of some non-statutory law whatever the case may be the notice of defi- ciency does not give fair notice of it because with respect to a tax imposed on the transfer of property the person made liable for its payment may be the transferor transferee or as in the case of the death_tax a third party due process requires that congress identify the person made liable for payment of each tax imposed and so it usually does the legal personality of each person made liable for the payment every other tax imposed by congress is described clearly within the irc but such is not the case with regard to the purported tax debt here there is neither an act of congress nor a treasury regulation which clearly and unequivocally identifies the person made liable for the payment of the purported tax debt reproduced literally on date respondent filed respondent’s motion on date the court issued an order court’s date order in which it ordered petitioner to file a written response to respondent’s motion by date in that order the court also indicated that the petition contains statements contentions and arguments that the court finds to be frivolous and groundless in the court’s date order the court reminded petitioner about sec_6673 and admonished him as follows in the event that petitioner continues to advance frivolous and or groundless statements contentions and arguments the court will be inclined to impose a penalty not in excess of dollar_figure on petitioner under sec_6673 i r c on date the court received from petitioner one document petitioner’s document which contained peti- tioner’s memorandum in opposition to respondent’s motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 and an amended petition on date the court had that document returned to petitioner unfiled because an amended petition must be separate from any other document furnished to the court and must bear petitioner’s original signature on date petitioner filed an amended petition in total disregard of the court’s date order petitioner included in the amended petition statements conten- tions and arguments that the court finds to be frivolous and groundless for example the amended petition states in perti- nent part assignments of error factual basis and relief requested the notice_of_deficiency is notice in name only and does not meet due process of law requirements for notice a the notice_of_deficiency is ambiguous and without legal effect the error is an error of omis- sion commissioner erred in drafting and issuing the document captioned notice_of_deficiency in that he omitted certain fundamental elements due process of law requires for such notice to have substantive legal effect facts a on the notice_of_deficiency or the accompany- ing documents there is no unequivocal statement of the law statutory or otherwise1 by which the purposed tax debt was established b on the notice_of_deficiency or the companying documents there is no unequivocal statement of the law statutory or otherwise that identifies the legal per- sonality of the person made liable for payment of the purported debt c on the notice_of_deficiency or the accompany- ing documents there is no unequivocal statement of fact made under penalty of perjury that brings the impact of the law specified in and above against me d on the notice_of_deficiency or the accompany- ing documents there is no unequivocal statement of fact made under penalty of perjury that brings the impact of the statutes imposing the penalties against me i request that the court redetermine all of the liabilities purported on the notice_of_deficiency and the accompanying documents and set it them to zero on account of the facial defects of the so-called notice _______________________ sec_601_106 liability for payment of debt line b the commissioner erred in determining that i am the person made liable for the payment of dollar_figure the error is an error of commis- sion facts a either i am or i am not the person made liable by a particular statutory provision that describes the person made liable or for payment or in the alterna- tive i am or i am not made liable for its payment by non-statutory law we are left to guess at what that law might be but whatever the law might be i deny liability for want of notice b the commissioner made a determination based upon presumption or inference rather than law and fact because the notice_of_deficiency does not specify the law or fact upon which determination of liability shown on line is based i am without knowledge as to the basis for the purported debt due to the commissioner’s non-disclosure of it and therefor i am unable to frame a more specific assignment of error i request that the amount shown on line of the form 4595a be set to zero for want of any factual or legal basis or because the amount shown was deter- mined by inference presumption wishful thinking or some other inappropriate methodology but not by the application of specific law to specific fact revenue due process is not some carnival guessing game where the law is hidden under a shell and the player may be slapped with an outrageous penalty for failing to detect the palming of it by a debt trickster on date the court issued an order in which it noted that it had returned unfiled to petitioner on date petitioner’s document that the court received from petitioner on date and ordered petitioner to 4see supra note file a written response to respondent’s motion by date on date the court received from petitioner a certificate of service petitioner’s certificate of service but no document was submitted to the court with that certificate on date the court had petitioner’s certificate of service returned to petitioner unfiled with a reminder to peti- tioner that a written response to respondent’s motion must be received by the court by date the court did not receive from petitioner any such written response on date respondent filed a supplement to respondent’s motion respondent’s supplement to respondent’s motion respondent attached as an exhibit to that supplement a document entitled petitioner’s memorandum in opposition to respondent’s motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 petitioner’s memorandum in opposition that petitioner served on respondent on date in total disregard of the court’s date order petitioner included in petitioner’s memorandum in opposition that petitioner served on respondent on date statements contentions and arguments that the court finds to be frivolous and groundless on date the court issued an order in which it ordered the clerk of the court to file as of date as petitioner’s response to respondent’s motion a copy of peti- tioner’s memorandum in opposition that respondent attached as an exhibit to respondent’s supplement to respondent’s motion discussion rule b provides in pertinent part that a petition with respect to a notice_of_deficiency is to contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency any issue not raised in the assignments of error shall be deemed to be conceded clear and concise lettered statements of the facts on which the petitioner bases the assignments of error the petition that petitioner filed on date and the amended petition that petitioner filed on date do not contain a clear and concise statement of the errors allegedly committed by respondent in determining the deficiency with respect to petitioner’s taxable_year and a clear and concise statement of the facts that form the basis of petitioner’s assignments of alleged error we conclude that both the petition and the amended petition that petitioner filed do not comply with the tax_court rules_of_practice and procedure as to the form and content of a petition moreover we have found that the petition and the amended petition that petitioner filed contain statements contentions and arguments that are frivolous and groundless a petition that makes only frivolous and groundless arguments makes no justiciable claim 115_tc_523 see also 123_tc_213 a petition and an amended petition did not state a claim upon which relief may be granted where they lacked a clear statement of error and contained nothing more than frivo- lous rhetoric and legalistic gibberish we find that petitioner’s claims in the petition and the amended petition state no justiciable basis upon which relief may be granted in respondent’s motion respondent also asks the court to impose a penalty on petitioner under sec_6673 sec_6673 states in pertinent part whenever it appears to the tax_court that-- a proceedings before it have been insti- tuted or maintained by the taxpayer primarily for delay or b the taxpayer’s position in such proceed- ing is frivolous or groundless the tax_court in its decision may require the tax- payer to pay to the united_states a penalty not in excess of dollar_figure in the court’s date order the court inter alia indicated that the petition contains statements conten- tions and arguments that the court finds to be frivolous and groundless in that order the court reminded petitioner about sec_6673 and admonished him that in the event he continued to advance frivolous and or groundless statements contentions and arguments the court would be inclined to impose a penalty not in excess of dollar_figure on him under sec_6673 in total disregard of the admonitions in the court’s date order petitioner included in the amended petition and in petitioner’s memorandum in opposition which he served on respondent on date and which the court had filed as petitioner’s response to respondent’s motion state- ments contentions and arguments that the court finds to be frivolous and groundless petitioner is no stranger to this court he previously raised frivolous challenges to determinations that the commis- sioner of internal revenue made with respect to certain of his other taxable years stallard v commissioner tcmemo_1992_ in stallard we imposed a penalty of dollar_figure on petitioner under sec_6673 because he advanced frivolous arguments in that case id we find that petitioner remains undeterred in advancing frivolous and groundless statements contentions and arguments we further find that petitioner has instituted this proceeding 5the court had petitioner’s memorandum in opposition filed as petitioner’s response to respondent’s motion as of date 6see stallard v commissioner u s app lexis d c cir date granting motion to dismiss appeal for improper venue primarily for delay under the circumstances presented we shall impose a penalty of dollar_figure on petitioner under sec_6673 to reflect the foregoing an appropriate order and decision will be entered for respondent
